EXECUTION VERSION


AMENDMENT
TO
SETTLEMENT AND SEPARATION AGREEMENT


This Amendment to Settlement and Separation Agreement (this “Amendment”)
effective as of April 24, 2019, is by and among iHeartMedia, Inc., a Delaware
corporation (“IHM”), iHeartCommunications, Inc. (f/k/a Clear Channel
Communications, Inc.), a Texas corporation (“IHC”), Clear Channel Holdings,
Inc., a Delaware corporation and a wholly-owned subsidiary of IHC (“CCH”), and
Clear Channel Outdoor Holdings, Inc., a Delaware corporation (“CCOH” and,
together with CCH after the Merger, “New CCOH”, and, together with IHM, IHC,
CCH, and CCOH, the “Parties” and each a “Party”).


WHEREAS, reference is hereby made to that certain Settlement and Separation
Agreement, dated as of March 27, 2019, by and among IHM, IHC, CCH and CCOH (as
the same may be amended from time to time, the “Separation Agreement”);
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Separation Agreement; and


WHEREAS, pursuant to and in accordance with Section 10.11 of the Separation
Agreement, the Parties desire to amend a certain provision of the Separation
Agreement as hereinafter set forth.


NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants in this Amendment, the Parties, intending to be legally bound, hereby
agree as follows:


1.Amendment to Schedule 1.1G. Schedule 1.1G shall be amended by adding the
following at the end of such Schedule:
mestransportscommuniquent.be
mestransportscommuniquent.co
mestransportscommuniquent.com
mestransportscommuniquent.eu
mestransportscommuniquent.fr
mestransportscommuniquent.lu
mestransportscommuniquent.net
mestransportscommuniquent.org
mestransportscommuniquent.paris
 
2.    Amendment to Section 2.7(a)(ii). Section 2.7(a)(ii) of the Separation
Agreement is hereby deleted in its entirety and replaced with the following:
“IHM, on behalf of itself and the iHeart Group, hereby waives (A) the set-off
value of the Outdoor Name and Marks and Outdoor Transferred Intellectual
Property, and $31,807,423.61, representing the royalties on any Intellectual
Property and any license fees incurred by CCOH (including under the CCOH License
Agreement)





--------------------------------------------------------------------------------





from March 14, 2018 through December 31, 2018 and (B) the repayment of
$21,591,486.06 by the Outdoor Group to the iHeart Group, representing the
outstanding balance under the Intercompany Notes as of December 31, 2018 in
favor of the iHeart Group, such that the resulting balance of the Intercompany
Notes as of December 31, 2018 (after giving effect to the waivers pursuant to
this Section 2.7(a)(ii)) shall be $10,215,937.55 payable to CCOH, which IHC
shall pay, or cause to be paid, to CCOH or its designee on the Closing Date as
provided in Section 2.7(c) below.
3.    Amendment to Section 2.7(c). Section 2.7(c) of the Separation Agreement is
hereby deleted in its entirety and replaced with the following:
“In consideration for the settlement, termination, cancellation and
extinguishment of the iHeart Note, subject to the satisfaction or waiver of each
of the conditions to Closing set forth in Section 4.2, on the Closing Date, CCOH
shall receive cash in an amount equal to (i) $148,980,556.59, plus (ii)
$10,215,937.55 (representing the resulting balance of the Intercompany Notes as
of December 31, 2018 pursuant to Section 2.7(a)(ii) above), minus (iii)
$52,155,255.26 (representing the amount owed to IHC under the Intercompany
Accounts incurred from January 1, 2019 through March 31, 2019 (after giving
effect to the termination of the CCOH License Agreement and other agreements
pursuant to Section 2.7(a)(i))). CCOH, on the one hand, and IHC, on the other
hand, shall within fifteen (15) Business Days after the Closing Date pay the
other any amount owed to it under the Intercompany Accounts to the extent
incurred on or after April 1, 2019 through the Closing Date (after giving effect
to the termination of the CCOH License Agreement and other agreements pursuant
to Section 2.7(a)(i)). Subject to the satisfaction or waiver of each of the
conditions to Closing set forth in Section 4.2 and after giving effect to the
transactions contemplated by Section 2.7(a), Section 2.7(b) and this Section
2.7(c), upon the consummation of the Closing, the Intercompany Accounts and CCOH
Note shall be settled, terminated, canceled, extinguished and be of no further
force or effect with no further liability to any party thereto, except as set
forth in this Agreement.”
4.    Amendment to Section 2.13. Section 2.13 shall be amended by adding the
following Section 2.13(d) immediately following Section 2.13(c):
“(d) Until such time that the Gelco Letter of Credit (as defined on Schedule
2.13(a)) has been amended, reduced, terminated or separated, New CCOH agrees it
shall be liable for the Outdoor Group’s ratable portion (based on the portion of
the Gelco Letter of Credit used by the Outdoor Group as compared to the total
amount of the Gelco Letter of Credit) of all reasonable out-of-pocket fees,
expenses and costs incurred as a result of the Gelco Letter of Credit, including
the “fronting fee” under


2



--------------------------------------------------------------------------------





the ABL Credit Agreement (the “Outdoor Gelco LOC Costs”). IHM shall deliver to
New CCOH a quarterly invoice for the Outdoor Gelco LOC Costs, and New CCOH shall
pay, or cause to be paid, to IHM or the applicable member of the iHeart Group
the Outdoor Gelco LOC Costs upon the later of (i) five (5) Business Days after
IHM’s delivery to New CCOH of each such invoice and (ii) the date when any such
payment under the Gelco Letter of Credit is due. For purposes of this Section
2.13(d) the “ABL Credit Agreement” shall mean that certain ABL Credit Agreement
in effect as of the Effective Date (as amended from time to time), by and among
IHC, iHeartMedia Capital I, LLC, a Delaware limited liability company, Citibank,
N.A., as Administrative Agent, the Swing Line Lender and an L/C Issuer, and each
other lender, Swing Line Lender and L/C Issuer from time to time party thereto.”
5.    Amendment to Schedule 2.13(a). Schedule 2.13(a) shall be amended by adding
the following:
“3. Irrevocable Standby Letter of Credit No. 69611540, dated as of November 13,
2017¸ issued by Citibank, N.A. in favor of Gelco Corporation and Gelco Fleet
Trust (“Gelco”), as applied by iHeartCommunications, Inc. on behalf of itself,
Clear Channel Outdoor Holdings, Inc. and iHeartMedia, Inc. (the “Gelco Letter of
Credit”). The iHeart Group will remain obligor for the Outdoor Group under the
Gelco Letter of Credit until such time that Gelco has provided its consent to
terminate the Gelco Letter of Credit and enter into new letters of credit with
each of the iHeart Group and the Outdoor Group.”
6.    Reference to and Effect on the Separation Agreement.
(a)    On and after the date of this Amendment, each reference in the Separation
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words of like
import referring to such Separation Agreement, shall mean and be a reference to
the Separation Agreement as amended by this Amendment.
(b)    Except as specifically amended by this Amendment, the Separation
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects.
(c)    The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of any Party pursuant to the
Separation Agreement.
7.    Miscellaneous.


3



--------------------------------------------------------------------------------





(a)    This Amendment may be executed in one or more counterparts, all of which
shall be considered one and the same agreement, and shall become effective when
one or more counterparts have been signed by each Party hereto and delivered to
each other Party hereto.
(b)     All interpretative provisions of the Separation Agreement, including
Article IX, (Dispute Resolution), Section 10.2 (Assignability), Section 10.3
(Third-Party Beneficiaries), Section 10.4 (Notices), Section 10.9 (Waiver of
Default), Section 10.10 (Amendments), Section 10.12 (Interpretation) and Section
10.14 (Limitations of Liability) are hereby incorporated by reference, mutatis
mutandis.
[Remainder of page intentionally left blank.]

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized Representatives, in each case as of the date first written
above.
IHEARTMEDIA, INC.
By:     
Name:
Title:
IHEARTCOMMUNICATIONS, INC.
By:     
Name:
Title:
CLEAR CHANNEL HOLDINGS, INC.
By:    
Name:
Title:
CLEAR CHANNEL OUTDOOR HOLDINGS, INC.
By:    
Name:
Title:




4

